UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s classA shares. † Returns for the six-month period are not annualized, but cumulative. 4 Income Fund Interview with your fund’s portfolio manager Mike, what was the bond market like during the six months ended April30, 2016? The six-month reporting period began relatively quietly, but investors became increasingly risk averse as the calendar turned from 2015 to 2016. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of the interest-rate hike generated speculation until the Fed’s official announcement. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to the central bank’s signals with concern, and the uncertainty stirred volatility. During the reporting period, crude oil prices fell to levels not seen since 2004, reaching a low of $31.77 per barrel on January20. The sharp decline in oil prices, along with increasing worries about a collapse in commodity prices generally, as well as mounting fears over an economic slowdown in China, weighed on credit markets until almost mid-February. Credit spreads, or the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries, This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 4/30/16. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Income Fund 5 rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. During the latter half of the reporting period, oil prices rose well above their January low, China’s central bank assuaged concerns with continued stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, later saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. The fund trailed its benchmark and the average return of its Lipper peer group. What factors hampered the fund’s relative performance during the six - month reporting period? Our interest-rate and yield-curve positioning was the primary detractor from fund performance versus the benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. This positioning was particularly detrimental in January, when risk-off sentiment fueled demand for Treasuries, driving their prices higher and yields lower. Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments, are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Income Fund Our mortgage-credit holdings also worked against the fund’s relative return. Our positions in mezzanine commercial mortgage-backed securities [CMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as increased regulations led many broker/dealers to continue reducing their inventory of these securities. The asset class rebounded in March and April, but not enough to completely offset earlier weakness. On the positive side, favorable security selection among non-agency residential mortgage-backed securities [RMBS] aided the fund’s performance and helped partially offset the overall adverse impact of our mortgage-credit strategy. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced modestly negative results amid the broad risk-off sentiment during the early months of 2016. Additionally, investors were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. By contrast, a strategy designed to benefit from an increasing yield differential between mortgage rates and U.S. Treasury yields aided This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Income Fund 7 performance. This strategy, along with a recovery in our IO CMO positions in March and April, helped to mitigate the overall negative outcome of our prepayment strategies. How did corporate credit affect the fund’s performance? Corporate credit, predominantly investment-grade bonds, had a neutral impact on the fund’s performance. Credit spreads rose and bond prices fell from January through February11, hampered by the factors highlighted earlier [on page 6]. However, as with other credit-sensitive categories, corporate bonds rebounded in March and April as risk appetite returned to the market. The fund increased its dividend rate during the period. What factors led to that decision? Effective March2016, the fund’s dividend rate per class A share was raised from $0.015 to $0.017. The increase was due to higher credit spreads across sectors represented in the fund following the market turmoil of January and February. Similar increases were made to other share classes. How did you use derivatives during the period? We used bond futures and interest-rate swaps to assist in taking tactical positions at various points along the yield curve. We also employed interest-rate swaps to help hedge the portfolio’s interest-rate risk, and to isolate the prepayment risks associated with our CMO holdings. We also used credit default swaps in an effort to hedge credit and market risks, gain liquid exposure to individual names, and increase our sector exposure. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your outlook for the coming months? By period-end, U.S. crude oil prices had recovered to about $46 per barrel. Despite this rebound, the persistent supply glut pushed the prices of long-term oil futures lower during the first quarter of 2016. As of April30, in our view, oil futures prices were at levels that could lead to an outright decline in U.S. production in 2016. If this occurs, the balance of global supply and demand could improve, which may result in higher prices as the year progresses, in our view. After steep plunges in commodity prices and inflation, a lower base, or the target interest rate at which banks lend money to one another within a 24-hour period, has been established. If global economic activity continues to stabilize, this “base effect” could result in higher global inflation even without a powerful growth or commodity-price rebound, in our view. Consequently, we believe inflation indicators may rise over the course of 2016 even if oil prices remain low. If this scenario proves true, we think it’s likely that yields on U.S. Treasuries may also begin to rise. We think U.S. gross domestic product [GDP] may grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. Despite disappointing recent employment and GDP readings, we continue to think that the U.S. central bank may hike rates two times during the latter part of this year. However, we believe the actual pace of tightening will depend on factors such as the health of the labor market, level of inflation, commodity prices, relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. 8 Income Fund Given this outlook, how do you plan to position the fund? Within this environment, we currently plan to maintain our diversified mortgage and corporate credit exposure primarily through allocations to mezzanine CMBS, non-agency RMBS, and investment-grade corporate bonds. We think prepayment risk remains attractive, given the prospect of higher interest rates, and will continue to seek what we believe could be productive opportunities in agency IO CMOs. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike, your fund is managed by Brett S. Kozlowski, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Income Fund 9 IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. 10 Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.55% 7.48% 7.41% 7.41% 6.75% 6.75% 7.13% 7.07% 7.29% 7.65% 7.66% 7.65% 10 years 71.52 64.66 61.47 61.47 59.12 59.12 67.29 61.86 67.17 75.73 76.26 75.60 Annual average 5.54 5.11 4.91 4.91 4.75 4.75 5.28 4.93 5.27 5.80 5.83 5.79 5 years 18.64 13.89 14.31 12.33 14.34 14.34 17.31 13.50 17.36 20.33 20.69 20.24 Annual average 3.48 2.64 2.71 2.35 2.72 2.72 3.24 2.56 3.25 3.77 3.83 3.76 3 years 3.47 –0.66 1.19 –1.59 1.25 1.25 2.92 –0.43 2.87 4.31 4.61 4.28 Annual average 1.14 –0.22 0.40 –0.53 0.41 0.41 0.96 –0.14 0.95 1.42 1.51 1.41 1 year –2.77 –6.66 –3.51 –8.24 –3.37 –4.32 –2.86 –6.02 –2.85 –2.41 –2.40 –2.39 6 months 0.22 –3.79 –0.15 –5.09 0.00 –0.99 0.28 –2.97 0.26 0.39 0.39 0.46 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Income Fund 11 Comparative index returns For periods ended 4/30/16 Barclays U.S. Aggregate Lipper Core Bond Funds Bond Index category average* Annual average (life of fund) —† —† 10 years 62.19% 55.33% Annual average 4.95 4.46 5 years 19.32 17.92 Annual average 3.60 3.34 3 years 7.02 5.46 Annual average 2.29 1.79 1 year 2.72 1.81 6 months 2.82 2.46 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/16, there were 513, 490, 443, 396, and 290 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception date of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.094 $0.069 $0.069 $0.088 $0.087 $0.106 $0.106 $0.101 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $6.94 $7.23 $6.87 $6.88 $6.77 $7.00 $6.88 $7.02 $7.04 $7.03 4/30/16 6.86 7.15 6.79 6.81 6.70 6.93 6.81 6.94 6.96 6.96 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.97% 2.85% 2.30% 2.29% 2.87% 2.77% 2.82% 3.29% 3.28% 3.10% Current 30-day SEC yield 2 N/A 3.36 2.76 2.76 N/A 3.14 3.25 3.80 3.87 3.75 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.54% 7.47% 7.40% 7.40% 6.73% 6.73% 7.11% 7.05% 7.27% 7.64% 7.64% 7.63% 10 years 68.41 61.67 58.78 58.78 56.45 56.45 64.45 59.10 64.37 72.82 73.34 72.72 Annual average 5.35 4.92 4.73 4.73 4.58 4.58 5.10 4.75 5.10 5.62 5.65 5.62 5 years 19.01 14.25 14.67 12.68 14.70 14.70 17.50 13.68 17.56 20.51 20.88 20.45 Annual average 3.54 2.70 2.78 2.42 2.78 2.78 3.28 2.60 3.29 3.80 3.87 3.79 3 years 2.86 –1.25 0.72 –2.05 0.63 0.63 2.14 –1.18 2.11 3.70 3.99 3.68 Annual average 0.94 –0.42 0.24 –0.69 0.21 0.21 0.71 –0.40 0.70 1.22 1.31 1.21 1 year –3.88 –7.72 –4.49 –9.17 –4.49 –5.42 –4.01 –7.13 –4.11 –3.64 –3.50 –3.61 6 months –1.12 –5.08 –1.35 –6.24 –1.49 –2.47 –1.24 –4.45 –1.23 –0.94 –0.94 –1.01 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.86% 1.61% 1.61% 1.11% 1.11% 0.57% 0.50% 0.61% Annualized expense ratio for the six-month period ended 4/30/16 0.87% 1.62% 1.62% 1.12% 1.12% 0.57% 0.50% 0.62% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Income Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.33 $8.05 $8.06 $5.58 $5.58 $2.84 $2.49 $3.09 Ending value (after expenses) $1,002.20 $998.50 $1,000.00 $1,002.80 $1,002.60 $1,003.90 $1,003.90 $1,004.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.37 $8.12 $8.12 $5.62 $5.62 $2.87 $2.51 $3.12 Ending value (after expenses) $1,020.54 $1,016.81 $1,016.81 $1,019.29 $1,019.29 $1,022.03 $1,022.38 $1,021.78 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Income Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Income Fund 17 The fund’s portfolio 4/30/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (70.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (11.0%) Government National Mortgage Association Pass-Through Certificates 5s, July 20, 2041 $3,976,810 $4,436,163 5s, TBA, May 1, 2046 3,000,000 3,245,859 4.687s, June 20, 2045 410,884 463,705 4.674s, April 20, 2065 7,457,346 8,409,845 4.667s, May 20, 2045 5,678,939 6,401,946 4.654s, June 20, 2045 3,985,438 4,498,586 4.634s, June 20, 2045 6,454,367 7,273,208 4.554s, May 20, 2045 1,964,619 2,211,146 4.542s, August 20, 2065 79,011 88,699 4.524s, June 20, 2065 862,772 968,102 4.516s, June 20, 2045 868,985 973,508 4.511s, May 20, 2065 1,092,218 1,220,725 4 1/2s, April 20, 2046 ## 1,000,000 1,091,367 4 1/2s, with due dates from September 20, 2045 to October 20, 2045 3,114,228 3,396,198 4 1/2s, TBA, May 1, 2046 4,000,000 4,288,125 4.491s, September 20, 2065 6,651,790 7,462,510 4.484s, November 20, 2065 4,709,771 5,301,282 4.468s, May 20, 2065 1,748,126 1,949,349 4.413s, June 20, 2065 433,076 483,254 4s, with due dates from September 20, 2040 to March 20, 2046 18,648,213 20,164,898 4s, TBA, May 1, 2046 2,000,000 2,134,688 3 1/2s, with due dates from April 20, 2045 to August 20, 2045 36,696,681 38,981,853 3 1/2s, TBA, May 1, 2046 24,000,000 25,353,749 3s, with due dates from March 20, 2043 to July 20, 2045 1,814,210 1,883,731 3s, TBA, June 1, 2046 41,000,000 42,366,132 3s, TBA, May 1, 2046 41,000,000 42,454,221 U.S. Government Agency Mortgage Obligations (59.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5s, March 1, 2041 864,675 965,261 4s, March 1, 2046 ## 1,797,572 1,925,368 4s, March 1, 2046 2,978,702 3,196,287 3 1/2s, with due dates from April 1, 2042 to August 1, 2043 3,908,745 4,129,157 3 1/2s, TBA, May 1, 2046 8,000,000 8,380,313 3s, with due dates from March 1, 2043 to July 1, 2043 9,958,896 10,235,489 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from February 1, 2036 to May 1, 2041 6,637,242 7,597,057 6s, TBA, May 1, 2046 2,000,000 2,278,750 5 1/2s, with due dates from January 1, 2033 to February 1, 2035 1,086,537 1,227,300 5s, with due dates from March 1, 2040 to January 1, 2044 3,424,619 3,818,007 4 1/2s, with due dates from February 1, 2041 to October 1, 2045 43,062,180 47,229,348 4 1/2s, TBA, May 1, 2046 18,000,000 19,600,312 4s, with due dates from March 1, 2042 to March 1, 2046 49,250,701 53,060,719 4s, TBA, May 1, 2046 46,000,000 49,148,125 18 Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (70.1%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, with due dates from May 1, 2042 to January 1, 2046 $14,806,336 $15,616,928 3 1/2s, TBA, June 1, 2046 143,000,000 149,641,678 3 1/2s, TBA, May 1, 2046 288,000,000 301,882,493 3 1/2s, TBA, May 1, 2031 1,000,000 1,057,188 3s, with due dates from February 1, 2043 to July 1, 2043 6,760,166 6,953,201 3s, TBA, May 1, 2046 576,000,000 590,624,986 Total U.S. government and agency mortgage obligations (cost $1,511,189,279) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 Δ $429,000 $443,325 Total U.S. treasury obligations (cost $428,826) MORTGAGE-BACKED SECURITIES (47.6%)* Principal amount Value Agency collateralized mortgage obligations (15.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.052s, 2037 $1,027,400 $1,686,129 IFB Ser. 2976, Class LC, 22.833s, 2035 134,945 213,470 IFB Ser. 2979, Class AS, 22.687s, 2034 16,651 17,950 IFB Ser. 3249, Class PS, 20.847s, 2036 316,352 479,119 IFB Ser. 3065, Class DC, 18.562s, 2035 678,297 1,000,965 IFB Ser. 2990, Class LB, 15.84s, 2034 596,120 771,828 IFB Ser. 3852, Class NT, 5.567s, 2041 2,225,879 2,303,755 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.589s, 2025 16,233,285 17,135,387 Ser. 4132, Class IP, IO, 4 1/2s, 2042 9,255,554 1,381,216 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,541,350 539,702 Ser. 4018, Class DI, IO, 4 1/2s, 2041 4,188,302 565,247 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,091,521 182,093 Ser. 4546, Class TI, 4s, 2045 25,458,282 3,373,222 Ser. 4500, Class GI, IO, 4s, 2045 19,305,820 2,580,609 Ser. 4121, Class MI, IO, 4s, 2042 21,119,721 3,933,548 Ser. 4116, Class MI, IO, 4s, 2042 9,189,408 1,631,570 Ser. 4013, Class AI, IO, 4s, 2039 16,167,665 1,526,142 Ser. 4165, Class AI, IO, 3 1/2s, 2043 15,021,292 2,221,649 Ser. 4122, Class AI, IO, 3 1/2s, 2042 7,626,923 954,860 Ser. 4182, Class GI, IO, 3s, 2043 24,348,536 2,277,606 Ser. 4141, Class PI, IO, 3s, 2042 8,472,529 971,714 Ser. 4158, Class TI, IO, 3s, 2042 21,260,265 2,283,778 Ser. 4165, Class TI, IO, 3s, 2042 24,868,290 2,603,710 Ser. 4176, Class DI, IO, 3s, 2042 24,352,698 2,625,464 Ser. 4171, Class NI, IO, 3s, 2042 13,252,753 1,337,998 Ser. 4183, Class MI, IO, 3s, 2042 7,941,149 809,203 Ser. 4201, Class JI, IO, 3s, 2041 24,749,296 2,250,374 Ser. 4206, Class IP, IO, 3s, 2041 9,947,281 1,044,704 Ser. 4004, IO, 3s, 2026 15,413,728 1,015,379 Income Fund 19 MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M1, 1.689s, 2025 $342,418 $342,675 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M1, 1.339s, 2027 681,614 679,637 FRB Ser. T-56, Class A, IO, 0.524s, 2043 9,087,687 151,228 Ser. 315, PO, zero%, 2043 17,845,949 14,350,834 Ser. 3835, Class FO, PO, zero%, 2041 7,960,635 6,887,120 Ser. 3369, Class BO, PO, zero%, 2037 15,870 13,771 Ser. 3391, PO, zero%, 2037 156,830 137,684 Ser. 3300, PO, zero%, 2037 252,910 224,419 Ser. 3206, Class EO, PO, zero%, 2036 11,603 10,504 Ser. 3175, Class MO, PO, zero%, 2036 42,753 37,448 Ser. 3210, PO, zero%, 2036 41,629 38,489 Ser. 3326, Class WF, zero%, 2035 13,174 10,841 FRB Ser. T-56, Class 2, IO, zero%, 2043 3,975,135 — FRB Ser. 3117, Class AF, zero%, 2036 14,257 10,960 FRB Ser. 3036, Class AS, zero%, 2035 2,633 2,473 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.267s, 2036 525,026 1,029,331 IFB Ser. 06-8, Class HP, 22.958s, 2036 495,623 844,710 IFB Ser. 05-122, Class SE, 21.564s, 2035 891,434 1,323,443 IFB Ser. 05-75, Class GS, 18.933s, 2035 269,462 375,490 IFB Ser. 05-106, Class JC, 18.763s, 2035 601,326 918,946 IFB Ser. 05-83, Class QP, 16.253s, 2034 109,463 143,771 IFB Ser. 11-4, Class CS, 12.022s, 2040 1,075,310 1,323,858 IFB Ser. 13-103, Class SK, IO, 5.481s, 2043 8,487,224 2,057,425 IFB Ser. 13-101, Class SE, IO, 5.461s, 2043 10,239,451 2,487,196 Ser. 15-4, IO, 4 1/2s, 2045 17,747,116 3,306,039 Ser. 421, Class C6, IO, 4s, 2045 13,110,886 2,091,462 Ser. 15-3, Class BI, IO, 4s, 2044 18,641,415 1,903,288 Ser. 12-124, Class UI, IO, 4s, 2042 18,065,898 3,109,141 Ser. 12-118, Class PI, IO, 4s, 2042 19,083,275 3,269,829 Ser. 12-40, Class MI, IO, 4s, 2041 9,213,833 1,351,826 Ser. 12-62, Class EI, IO, 4s, 2041 12,735,753 1,704,635 Ser. 12-22, Class CI, IO, 4s, 2041 11,036,282 1,477,569 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 23,650,217 2,528,925 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 7,652,837 1,053,206 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 18,748,492 3,382,309 Ser. 14-10, IO, 3 1/2s, 2042 11,520,168 1,330,661 Ser. 12-128, Class QI, IO, 3 1/2s, 2042 14,601,244 1,696,313 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 21,457,922 2,065,025 Ser. 14-20, Class IA, IO, 3 1/2s, 2039 16,584,373 1,562,248 Ser. 15-41, Class IA, IO, 3 1/2s, 2035 17,298,249 2,371,752 Ser. 13-55, Class IK, IO, 3s, 2043 6,918,447 775,558 Ser. 12-151, Class PI, IO, 3s, 2043 9,771,215 1,159,843 Ser. 12-144, Class KI, IO, 3s, 2042 16,315,079 1,786,501 Ser. 13-35, Class IP, IO, 3s, 2042 7,468,575 698,137 20 Income Fund MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-55, Class PI, IO, 3s, 2042 $12,514,898 $1,065,644 Ser. 13-35, Class PI, IO, 3s, 2042 21,975,330 1,834,281 Ser. 13-67, Class IP, IO, 3s, 2042 15,351,465 1,381,632 Ser. 13-30, Class IP, IO, 3s, 2041 6,270,211 505,128 Ser. 13-23, Class LI, IO, 3s, 2041 7,928,754 639,058 Ser. 13-7, Class EI, IO, 3s, 2040 17,098,424 2,031,303 Ser. 14-59, Class AI, IO, 3s, 2040 17,156,165 1,645,249 Ser. 14-28, Class AI, IO, 3s, 2040 20,965,239 2,086,696 Ser. 13-69, IO, 3s, 2031 32,149,409 3,346,667 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 2.439s, 2028 4,125,000 4,145,436 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M1, 2.389s, 2024 F 1,555,313 1,564,023 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 1.639s, 2024 F 122,559 122,520 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 1.639s, 2024 2,128,131 2,123,236 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 5,931,548 92,912 FRB Ser. 01-50, Class B1, IO, 0.397s, 2041 550,557 6,538 FRB Ser. 02-W6, Class 1A, IO, 0.109s, 2042 745,766 1,632 FRB Ser. 05-W4, Class 1A, IO, 0.075s, 2045 154,198 96 Ser. 03-34, Class P1, PO, zero%, 2043 172,949 144,832 Ser. 07-64, Class LO, PO, zero%, 2037 52,666 49,431 Ser. 07-14, Class KO, PO, zero%, 2037 189,945 165,675 Ser. 06-125, Class OX, PO, zero%, 2037 17,039 14,852 Ser. 06-84, Class OT, PO, zero%, 2036 18,982 16,537 Ser. 06-46, Class OC, PO, zero%, 2036 16,880 14,648 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 20,589,595 3,985,940 IFB Ser. 13-129, Class SN, IO, 5.711s, 2043 3,723,154 605,013 Ser. 14-76, IO, 5s, 2044 10,683,658 1,863,697 Ser. 14-25, Class QI, IO, 5s, 2044 8,946,068 1,548,743 Ser. 13-3, Class IT, IO, 5s, 2043 4,907,791 863,973 Ser. 11-116, Class IB, IO, 5s, 2040 1,882,221 69,692 Ser. 13-16, Class IB, IO, 5s, 2040 7,236,526 284,199 Ser. 10-35, Class UI, IO, 5s, 2040 3,399,400 616,226 Ser. 10-9, Class UI, IO, 5s, 2040 29,690,444 5,348,615 Ser. 09-121, Class UI, IO, 5s, 2039 13,966,920 2,511,811 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 8,041,464 1,286,634 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 8,191,380 1,315,699 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 17,132,236 2,997,225 Ser. 12-129, IO, 4 1/2s, 2042 5,600,987 1,119,301 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,168,940 882,974 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 5,209,143 872,057 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 4,981,218 404,126 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 29,377,211 3,521,740 Ser. 14-71, Class BI, IO, 4 1/2s, 2029 15,712,998 1,983,766 Income Fund 21 MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-94, IO, 4s, 2045 $967,052 $217,344 Ser. 15-99, Class LI, IO, 4s, 2045 10,908,125 1,103,442 Ser. 15-53, Class MI, IO, 4s, 2045 23,118,145 5,091,078 Ser. 14-149, Class IP, IO, 4s, 2044 26,857,707 3,980,602 Ser. 14-2, Class IL, IO, 4s, 2044 9,133,285 1,451,644 Ser. 14-63, Class PI, IO, 4s, 2043 14,278,974 1,874,829 Ser. 15-52, Class IE, IO, 4s, 2043 16,704,938 3,005,878 Ser. 13-4, Class IC, IO, 4s, 2042 19,034,045 3,903,864 Ser. 12-56, Class IB, IO, 4s, 2042 10,389,185 1,672,574 Ser. 12-50, Class PI, IO, 4s, 2041 23,801,914 3,189,457 Ser. 14-4, Class IK, IO, 4s, 2039 8,561,130 844,211 Ser. 11-71, Class IK, IO, 4s, 2039 13,594,100 1,447,609 Ser. 14-162, Class DI, IO, 4s, 2038 20,853,438 1,770,065 Ser. 14-133, Class AI, IO, 4s, 2036 17,353,810 1,721,871 Ser. 13-53, Class IA, IO, 4s, 2026 14,534,447 1,647,106 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 21,485,269 2,989,804 Ser. 15-77, Class DI, IO, 3 1/2s, 2045 18,221,893 1,765,337 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 14,588,406 2,102,000 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 9,427,926 1,876,035 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 14,318,295 2,280,518 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 7,505,178 656,103 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 6,348,075 606,305 Ser. 12-145, IO, 3 1/2s, 2042 8,880,727 1,412,373 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 7,686,597 731,995 Ser. 12-136, IO, 3 1/2s, 2042 21,340,948 4,162,872 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 28,312,950 5,668,592 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 11,965,146 704,022 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 8,420,640 1,153,965 Ser. 14-141, Class GI, IO, 3 1/2s, 2041 15,569,104 1,604,678 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 14,126,018 1,727,471 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 7,630,204 898,075 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 12,713,933 1,494,764 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 22,694,190 2,491,164 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 5,625,729 496,639 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 6,771,969 756,244 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 45,300,063 5,359,360 Ser. 15-87, Class AI, IO, 3 1/2s, 2038 23,214,649 2,189,141 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 14,768,974 1,957,938 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 13,959,775 1,563,914 Ser. 14-100, Class JI, IO, 3 1/2s, 2029 23,779,208 2,525,518 Ser. 13-8, Class BI, IO, 3s, 2042 17,495,471 1,948,339 Ser. 13-53, Class PI, IO, 3s, 2041 11,415,216 940,842 Ser. 14-141, Class CI, IO, 3s, 2040 11,539,654 1,098,898 Ser. 13-23, Class IK, IO, 3s, 2037 23,836,494 2,502,188 Ser. 14-46, Class KI, IO, 3s, 2036 7,073,065 615,449 Ser. 14-30, Class KI, IO, 3s, 2029 10,418,727 1,016,284 Ser. 14-5, Class LI, IO, 3s, 2029 10,970,590 1,029,173 22 Income Fund MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-164, Class CI, IO, 3s, 2028 $19,553,141 $1,957,054 Ser. 13-H08, IO, 2.926s, 2063 56,202,036 4,428,720 FRB Ser. 15-H16, Class XI, IO, 2.035s, 2065 28,679,693 3,679,605 Ser. 15-H25, Class CI, IO, 2.007s, 2065 28,458,564 3,469,099 Ser. 15-H26, Class DI, IO, 1.997s, 2065 23,528,615 2,835,198 Ser. 15-H15, Class JI, IO, 1.94s, 2065 21,971,193 2,656,317 Ser. 16-H04, Class KI, IO, 1.891s, 2066 35,393,257 3,415,166 Ser. 16-H02, Class HI, IO, 1.86s, 2066 54,597,492 5,809,173 Ser. 15-H12, Class AI, IO, 1.853s, 2065 33,465,067 3,515,907 Ser. 15-H20, Class AI, IO, 1.836s, 2065 33,483,227 3,736,728 Ser. 15-H10, Class CI, IO, 1.806s, 2065 34,341,141 3,651,391 Ser. 15-H12, Class GI, IO, 1.803s, 2065 46,308,971 4,904,120 Ser. 15-H09, Class BI, IO, 1.697s, 2065 40,700,198 3,956,059 Ser. 15-H12, Class EI, IO, 1.694s, 2065 35,034,829 3,405,385 Ser. 15-H01, Class CI, IO, 1.639s, 2064 32,451,659 2,508,513 Ser. 15-H17, Class CI, IO, 1 5/8s, 2065 32,857,461 2,490,596 Ser. 15-H25, Class AI, IO, 1.612s, 2065 30,411,344 2,873,872 Ser. 15-H14, Class BI, IO, 1.589s, 2065 2,777,411 212,750 Ser. 15-H28, Class DI, IO, 1.546s, 2065 36,088,642 2,825,741 Ser. 10-H19, Class GI, IO, 1.404s, 2060 39,159,237 2,326,059 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 91,930 Ser. 10-151, Class KO, PO, zero%, 2037 398,091 343,899 Ser. 06-36, Class OD, PO, zero%, 2036 26,626 23,157 Commercial mortgage-backed securities (22.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 7,419,000 7,364,236 FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 6,029,574 23,531 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.494s, 2051 14,431,846 64,295 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-6, Class F, 5.416s, 2047 159,555 157,959 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.523s, 2041 1,391,528 19,440 FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 650,921 498 FRB Ser. 05-1, Class XW, IO, zero%, 2042 43,269,860 4,327 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.08s, 2050 5,962,000 5,871,828 FRB Ser. 06-PW12, Class AJ, 5.973s, 2038 1,155,377 1,154,326 Ser. 06-PW13, Class AJ, 5.611s, 2041 5,717,000 5,688,415 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 4,347,000 3,955,770 FRB Ser. 06-PW11, Class AJ, 5.557s, 2039 8,689,000 8,558,665 Ser. 05-T18, Class D, 5.134s, 2042 1,706,874 1,689,600 FRB Ser. 04-PR3I, Class X1, IO, 0.409s, 2041 828,380 4,887 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 9,423,000 8,940,542 FRB Ser. 06-PW14, Class X1, IO, 0.838s, 2038 13,924,846 193,555 Income Fund23 MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.666s, 2029 $1,122,006 $31,831 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.577s, 2049 28,632,371 156,905 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.76s, 2047 1,108,000 1,190,402 FRB Ser. 11-C2, Class E, 5.76s, 2047 1,650,000 1,705,152 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.643s, 2046 56,182,983 3,303,054 FRB Ser. 14-GC19, Class XA, IO, 1.461s, 2047 68,673,765 4,648,527 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.603s, 2046 7,414,000 5,772,518 FRB Ser. 06-C5, Class XC, IO, 0.758s, 2049 98,373,858 365,951 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.956s, 2046 4,265,000 4,187,844 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.26s, 2045 37,373,253 3,230,047 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 9,498,000 9,146,574 FRB Ser. 14-CR18, Class C, 4.896s, 2047 2,542,000 2,625,354 Ser. 13-CR11, Class AM, 4.715s, 2046 949,000 1,061,267 FRB Ser. 12-CR1, Class XA, IO, 2.252s, 2045 40,452,304 3,345,919 FRB Ser. 13-LC13, Class XA, IO, 1.556s, 2046 58,256,041 3,287,971 FRB Ser. 14-LC15, Class XA, IO, 1.549s, 2047 66,122,222 4,374,911 FRB Ser. 14-CR18, Class XA, IO, 1.436s, 2047 56,684,748 3,584,177 FRB Ser. 14-CR17, Class XA, IO, 1.343s, 2047 49,125,919 3,031,506 FRB Ser. 14-UBS6, Class XA, IO, 1.215s, 2047 57,584,856 3,486,587 FRB Ser. 14-LC17, Class XA, IO, 1.157s, 2047 39,972,496 1,965,226 FRB Ser. 13-CR13, Class XA, IO, 1.135s, 2023 77,685,756 3,588,305 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.338s, 2046 5,169,000 4,807,687 Ser. 12-LC4, Class E, 4 1/4s, 2044 1,918,000 1,568,321 FRB Ser. 14-UBS6, Class D, 4.115s, 2047 2,832,000 2,184,262 Ser. 13-LC13, Class E, 3.719s, 2046 2,278,000 1,727,235 Ser. 14-CR18, Class E, 3.6s, 2047 6,808,000 4,214,903 FRB Ser. 07-C9, Class AJFL, 1.126s, 2049 6,277,000 5,909,796 FRB Ser. 06-C8, Class XS, IO, 0.721s, 2046 41,387,360 69,253 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.268s, 2041 9,861,000 9,607,572 FRB Ser. 07-C2, Class AX, IO, 0.214s, 2049 77,801,660 46,681 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 520,195 556,608 FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 1,425,264 183 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 781,852 781,852 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.673s, 2044 4,388,234 4,724,102 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 2.2s, 2033 530,055 5 24Income Fund MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.183s, 2032 $58,703 $52,551 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.119s, 2045 4,654,089 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.552s, 2044 4,533,459 4,442,790 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.394s, 2049 97,249,328 237,950 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.785s, 2043 4,135,372 10,302 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.756s, 2046 80,711,000 6,429,438 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 4,129,000 3,692,152 FRB Ser. 13-GC10, Class E, 4.557s, 2046 2,352,000 1,729,661 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.857s, 2046 69,452,097 5,124,634 FRB Ser. 14-GC18, Class XA, IO, 1.417s, 2047 39,460,839 2,442,626 FRB Ser. 14-GC22, Class XA, IO, 1.218s, 2047 F 63,954,952 3,710,746 FRB Ser. 14-GC24, Class XA, IO, 1.009s, 2047 100,110,238 4,975,078 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.818s, 2045 7,489,376 7,289,260 Ser. 11-GC3, Class E, 5s, 2044 1,692,000 1,608,557 FRB Ser. 13-GC14, Class D, 4.927s, 2046 9,028,000 8,003,160 FRB Ser. 13-GC12, Class D, 4.615s, 2046 10,025,000 8,569,370 FRB Ser. 06-GG6, Class XC, IO, zero%, 2038 2,468,609 25 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class XA, IO, 1.153s, 2047 34,289,411 2,002,502 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715s, 2046 3,849,000 3,340,547 FRB Ser. C14, Class D, 4.715s, 2046 2,742,000 2,413,013 FRB Ser. 14-C25, Class D, 4.097s, 2047 9,736,000 7,260,135 Ser. 14-C25, Class E, 3.332s, 2047 4,818,000 2,766,346 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.993s, 2047 73,859,750 5,322,334 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.564s, 2047 3,277,000 3,005,992 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 10,040,000 9,918,516 FRB Ser. 06-LDP7, Class B, 6.147s, 2045 3,516,000 1,740,772 FRB Ser. 07-LD12, Class A3, 6.135s, 2051 407,971 407,664 FRB Ser. 06-LDP6, Class B, 5.846s, 2043 2,156,025 2,156,025 Ser. 06-LDP8, Class D, 5.618s, 2045 6,280,000 6,166,303 Ser. 06-LDP8, Class B, 5.52s, 2045 1,720,000 1,717,936 Ser. 06-LDP8, Class AJ, 5.48s, 2045 11,674,000 11,671,665 Ser. 04-LN2, Class A2, 5.115s, 2041 65,487 65,558 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,149,972 FRB Ser. 13-LC11, Class XA, IO, 1.683s, 2046 50,919,557 3,514,468 FRB Ser. 13-C10, Class XA, IO, 1.394s, 2047 87,112,231 4,836,210 Income Fund 25 MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C16, Class XA, IO, 1.299s, 2046 $58,526,540 $3,107,326 FRB Ser. 06-LDP8, Class X, IO, 0.676s, 2045 25,014,884 27,199 FRB Ser. 07-LDPX, Class X, IO, 0.472s, 2049 48,385,243 222,529 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.423s, 2043 3,646,000 3,088,742 FRB Ser. 07-CB20, Class B, 6.384s, 2051 6,690,000 6,716,091 FRB Ser. 07-CB20, Class C, 6.384s, 2051 1,556,000 1,423,600 FRB Ser. 11-C3, Class E, 5.788s, 2046 1,416,000 1,448,851 FRB Ser. 11-C3, Class F, 5.788s, 2046 4,436,000 4,516,292 FRB Ser. 12-C6, Class E, 5.365s, 2045 1,348,000 1,230,454 FRB Ser. 12-C8, Class D, 4.813s, 2045 5,105,000 4,727,230 FRB Ser. 12-C8, Class E, 4.813s, 2045 4,139,000 3,641,078 Ser. 11-C4, Class F, 3.873s, 2046 7,276,000 6,146,765 Ser. 13-C10, Class E, 3 1/2s, 2047 3,043,000 2,253,037 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 2,038,000 1,514,234 FRB Ser. 05-CB12, Class X1, IO, 0.497s, 2037 3,106,781 13,766 FRB Ser. 06-LDP6, Class X1, IO, 0.215s, 2043 2,997,644 7 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 400,609 401,109 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 256,882 262,695 Ser. 98-C4, Class H, 5.6s, 2035 332,059 337,701 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 3,491,000 3,286,078 FRB Ser. 06-C6, Class B, 5.472s, 2039 5,115,000 5,119,970 Ser. 06-C1, Class AJ, 5.276s, 2041 3,825,442 3,814,540 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 5,693,266 24,071 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 2,959,408 FRB Ser. 07-C2, Class XCL, IO, 0.739s, 2040 126,108,157 533,185 FRB Ser. 05-C5, Class XCL, IO, 0.498s, 2040 10,883,488 94,458 FRB Ser. 05-C7, Class XCL, IO, 0.451s, 2040 5,933,451 52,494 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 2,427,640 157 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.438s, 2048 3,057,000 2,638,833 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 2,528 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 854,000 893,967 FRB Ser. 07-C1, Class A3, 6.026s, 2050 85,524 85,478 Ser. 06-C2, Class AJ, 5.802s, 2043 2,711,000 2,697,445 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.58s, 2039 1,508,575 590 FRB Ser. 05-MCP1, Class XC, IO, 0.026s, 2043 1,835,650 8 26 Income Fund MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.999s, 2037 $204,185 $12,149 FRB Ser. 05-C3, Class X, IO, 7.156s, 2044 66,949 803 FRB Ser. 06-C4, Class X, IO, 6.174s, 2045 2,706,014 47,085 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 9,829,000 9,579,343 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.789s, 2046 65,536,474 4,548,231 FRB Ser. 13-C12, Class XA, IO, 1.118s, 2046 143,038,200 5,591,049 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class E, 5.059s, 2047 4,378,000 3,181,493 Ser. 14-C17, Class D, 4.855s, 2047 3,128,000 2,595,545 FRB Ser. 13-C11, Class D, 4.56s, 2046 5,438,000 4,648,402 FRB Ser. 13-C11, Class F, 4.56s, 2046 6,212,000 4,740,096 FRB Ser. 13-C10, Class E, 4.219s, 2046 3,622,000 2,838,561 Ser. 14-C17, Class E, 3 1/2s, 2047 4,422,000 2,586,697 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 3,642,000 3,625,002 Ser. 07-IQ14, Class A2, 5.61s, 2049 371,745 372,601 Ser. 07-HQ11, Class D, 5.587s, 2044 3,784,000 3,215,565 Ser. 07-HQ11, Class AJ, 5.508s, 2044 2,778,000 2,738,552 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class C, 6.462s, 2043 3,069,000 3,183,474 FRB Ser. 08-T29, Class D, 6.462s, 2043 4,865,000 4,876,676 FRB Ser. 08-T29, Class F, 6.462s, 2043 3,094,000 3,053,469 FRB Ser. 11-C3, Class E, 5.351s, 2049 308,000 302,370 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,140,383 1,141,467 Selkirk, Ltd. 144A Ser. 1, Class A, 1.329s, 2041 (Cayman Islands) 489,535 486,858 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 1,794,509 448,627 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.953s, 2045 82,643,142 6,859,075 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.241s, 2045 4,064,000 4,035,552 FRB Ser. 06-C29, IO, 0.527s, 2048 168,991,255 219,689 FRB Ser. 07-C34, IO, 0.456s, 2046 14,273,548 97,060 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.465s, 2044 4,945,000 4,554,840 FRB Ser. 06-C26, Class XC, IO, 0.177s, 2045 6,456,345 2,131 FRB Ser. 05-C18, Class XC, IO, 0.014s, 2042 601,810 60 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.619s, 2050 31,596,802 2,262,963 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 1,806,000 1,538,531 Ser. 14-LC18, Class D, 3.957s, 2047 8,305,590 5,984,519 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56s, 2048 2,875,000 3,026,426 FRB Ser. 13-C14, Class XA, IO, 1.017s, 2046 86,013,881 3,687,415 Income Fund 27 MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.787s, 2044 $541,438 $542,467 Ser. 11-C4, Class E, 5.265s, 2044 1,545,768 1,526,446 FRB Ser. 14-C19, Class E, 5.136s, 2047 3,600,000 2,507,919 Ser. 11-C4, Class F, 5s, 2044 5,609,000 4,985,279 Ser. 11-C3, Class E, 5s, 2044 1,601,000 1,508,842 FRB Ser. 12-C7, Class D, 4.992s, 2045 4,013,000 4,155,823 FRB Ser. 12-C9, Class D, 4.961s, 2045 3,131,000 2,803,184 FRB Ser. 13-UBS1, Class D, 4.783s, 2046 3,306,000 3,000,294 FRB Ser. 13-UBS1, Class E, 4.783s, 2046 2,810,000 2,120,316 FRB Ser. 12-C10, Class E, 4.602s, 2045 3,645,000 2,861,325 FRB Ser. 13-C11, Class D, 4.318s, 2045 2,967,000 2,623,941 Ser. 14-C19, Class D, 4.234s, 2047 3,331,000 2,710,664 Ser. 14-C20, Class D, 3.986s, 2047 6,328,000 4,748,278 Ser. 13-C12, Class E, 3 1/2s, 2048 3,607,000 2,747,813 Ser. 13-C14, Class E, 3 1/4s, 2046 3,222,000 2,107,510 FRB Ser. 12-C9, Class XA, IO, 2.303s, 2045 88,804,458 7,727,764 FRB Ser. 11-C5, Class XA, IO, 2.093s, 2044 35,889,118 2,613,446 FRB Ser. 12-C10, Class XA, IO, 1.881s, 2045 73,558,221 5,783,883 FRB Ser. 13-C11, Class XA, IO, 1.599s, 2045 33,968,658 1,844,994 FRB Ser. 13-C12, Class XA, IO, 1.544s, 2048 23,053,838 1,448,143 Residential mortgage-backed securities (non-agency) (9.0%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.42s, 2046 8,733,000 7,514,747 FRB Ser. 15-RR6, Class 3A2, 1.29s, 2046 6,959,000 5,569,288 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.789s, 2028 20,113,870 21,536,926 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 4.239s, 2025 3,985,000 4,034,822 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class M3, 5.989s, 2028 3,075,000 3,220,378 FRB Ser. 15-DNA3, Class M3, 5.139s, 2028 F 1,500,000 1,507,500 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.389s, 2028 16,340,000 17,984,012 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1M2, 7.189s, 2028 11,265,000 12,360,660 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.439s, 2028 21,598,000 23,109,860 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 20,820,000 21,646,554 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 5.739s, 2028 21,273,000 21,908,850 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 134,710 13 GSAA Trust FRB Ser. 05-6, Class M2, 0.919s, 2035 6,365,000 4,618,051 28 Income Fund MORTGAGE-BACKED SECURITIES (47.6%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 1.069s, 2035 $4,121,000 $3,284,437 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 F 4,746,000 3,322,200 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 1,676,773 1,676,437 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-2, Class M5, 1.089s, 2035 6,005,000 4,683,900 FRB Ser. 05-3, Class M3, 0.939s, 2035 7,615,000 5,759,225 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.949s, 2045 F 3,455,149 2,954,153 FRB Ser. 05-AR19, Class A1C3, 0.939s, 2045 4,709,294 3,955,807 FRB Ser. 05-AR13, Class A1C4, 0.869s, 2045 14,790,207 12,238,896 FRB Ser. 05-AR17, Class A1B2, 0.849s, 2045 5,060,730 4,175,102 FRB Ser. 05-AR19, Class A1B2, 0.849s, 2045 5,306,523 4,590,142 FRB Ser. 05-AR2, Class 2A1B, 0.809s, 2045 1,839,763 1,647,508 FRB Ser. 05-AR17, Class A1B3, 0.789s, 2045 1,505,728 1,246,133 Total mortgage-backed securities (cost $1,078,269,507) CORPORATE BONDS AND NOTES (27.2%)* Principal amount Value Basic materials (2.0%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $3,130,000 $3,128,930 Agrium, Inc. sr. unsec. unsub. notes 5 1/4s, 2045 (Canada) 910,000 943,270 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 835,000 899,713 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 950,000 932,536 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 1,170,000 1,155,899 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 112,000 128,683 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 345,642 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 1,593,000 1,643,935 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 327,460 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 474,000 427,880 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 648,173 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 590,000 484,538 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 4,284,000 3,866,310 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 2,856,000 2,484,720 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 7,770,000 7,342,650 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 716,780 Income Fund 29 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Basic materials cont. INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 $1,280,000 $1,235,955 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 3,130,000 2,917,097 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 376,000 368,480 Packaging Corp. of America sr. unsec. notes 3.9s, 2022 945,000 958,237 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 215,000 228,927 Southern Copper Corp. sr. unsec. unsub. notes 5 3/8s, 2020 (Peru) 200,000 217,000 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 156,584 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 5,975,000 7,708,694 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 637,000 824,639 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 409,793 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 1,385,000 1,724,034 Capital goods (0.6%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 459,000 Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 3,225,000 3,426,563 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 1,393,000 1,875,420 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 1,342,000 1,494,514 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 1,355,000 1,884,067 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 580,039 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2041 595,000 708,170 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 730,190 United Technologies Corp. sr. unsec. unsub. notes 5.7s, 2040 100,000 127,042 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,770,000 1,812,002 Communication services (3.3%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,053,707 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 671,292 American Tower Corp. sr. unsec. notes 4s, 2025 R 7,570,000 7,921,460 American Tower Corp. sr. unsec. notes 3.4s, 2019 R 135,000 139,254 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 2,588,000 2,607,726 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,497,687 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 5,152,000 6,086,429 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 1,813,000 1,954,499 30 Income Fund CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Communication services cont. Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 $3,645,000 $5,164,575 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 960,777 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.45s, 2037 1,325,000 1,783,944 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 945,000 1,048,950 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 1,337,000 1,457,330 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,047,876 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 845,000 1,162,612 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 975,340 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 430,080 Rogers Communications, Inc. company guaranty unsec. notes 6.8s, 2018 (Canada) 610,000 678,790 SBA Tower Trust 144A sr. notes 5.101s, 2017 2,425,000 2,431,880 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 2,435,000 3,436,121 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 4,250,000 4,442,313 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 692,000 761,442 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 1,845,000 2,097,909 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 920,000 1,154,042 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 127,000 3,482,340 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 4,675,000 5,124,632 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 3,906,000 3,963,781 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 5,588,000 5,694,966 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 795,678 Conglomerates (0.5%) General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 86,000 118,870 General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 10,100,000 10,516,625 Consumer cyclicals (4.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 1,065,000 1,475,868 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 870,000 1,057,541 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 4,690,000 6,442,128 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 4,348,000 4,741,416 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 2,305,000 2,086,057 Income Fund 31 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Consumer cyclicals cont. CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 $3,817,000 $5,328,998 CBS Corp. company guaranty sr. unsec. unsub. notes 4.6s, 2045 1,940,000 1,902,426 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 1,820,000 1,834,105 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,050,543 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 4,100,000 4,178,933 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 3,790,000 5,673,187 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 3,453,000 4,582,549 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 464,966 General Motors Co. sr. unsec. notes 6 1/4s, 2043 1,860,000 2,096,159 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 105,000 126,711 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 661,000 670,440 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 1,048,000 1,079,967 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 1,640,000 1,653,151 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 4,395,000 4,411,240 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 510,000 569,138 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 2,120,000 1,991,886 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 896,592 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 266,000 299,833 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 2,124,000 2,306,738 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 656,050 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 913,000 1,036,255 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 820,000 904,050 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,490,000 1,583,125 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 3,625,000 4,011,755 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s, 2028 953,000 1,158,961 NVR, Inc. sr. unsec. notes 3.95s, 2022 740,000 757,642 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 640,000 672,959 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 2,575,000 2,681,770 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 2,535,000 2,639,300 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 3,833,000 4,448,764 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 3,330,000 3,409,933 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 2,240,000 2,312,800 QVC, Inc. company guaranty sr. notes 4.85s, 2024 1,105,000 1,117,466 QVC, Inc. company guaranty sr. sub. notes 4.45s, 2025 944,000 932,523 32 Income Fund CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Consumer cyclicals cont. S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 $3,420,000 $3,787,722 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 639,000 651,780 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 2,140,000 2,082,098 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,403,651 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 911,000 977,048 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 581,482 Consumer staples (3.1%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 384,000 477,163 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4s, 2024 694,000 769,384 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 3,057,000 3,466,815 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 868,000 914,954 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 5,598,000 8,682,296 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,511,569 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 911,071 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 608,000 684,581 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 7/8s, 2019 366,000 385,215 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 453,000 461,494 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 285,000 293,194 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s, 2045 4,375,000 5,112,835 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 4,394,000 4,941,325 CVS Pass-Through Trust sr. notes 6.036s, 2028 68,823 77,494 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 1,986,060 2,386,205 Diageo Investment Corp. company guaranty sr. unsec. notes 8s, 2022 675,000 876,539 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 2,615,000 2,640,622 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 3,456,000 4,466,769 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 2,509,000 2,914,592 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 960,000 1,016,540 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3 7/8s, 2024 (Mexico) 715,000 729,303 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 400,000 380,686 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s, 2039 1,815,000 2,383,407 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,908,073 Income Fund 33 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Consumer staples cont. Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.9s, 2038 $1,703,000 $2,291,034 McDonald’s Corp. sr. unsec. unsub. notes 6.3s, 2037 530,000 681,520 McDonald’s Corp. sr. unsec. unsub. notes 5.7s, 2039 775,000 930,605 McDonald’s Corp. sr. unsec. unsub. notes Ser. MTN, 6.3s, 2038 680,000 877,610 Newell Brands, Inc. sr. unsec. unsub. notes 4.2s, 2026 4,845,000 5,118,699 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 630,000 713,265 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 461,000 505,995 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 654,000 748,470 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.3s, 2021 3,665,000 3,808,466 Energy (1.4%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 2,730,000 2,927,125 BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4s, 2021 (United Kingdom) 200,000 213,287 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 684,261 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 2.315s, 2020 (United Kingdom) 2,820,000 2,864,595 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 2,375,000 2,227,997 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 1,930,000 1,721,539 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,009,577 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 1,014,000 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 534,348 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 1,095,000 706,275 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 3,040,000 2,219,200 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 2,500,000 1,955,500 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 647,390 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 2,535,000 2,411,799 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 2,160,000 1,603,800 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 252,948 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.2s, 2018 130,000 137,398 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8s, 2019 650,000 746,484 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,208,644 34 Income Fund CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Energy cont. Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 $2,565,000 $2,210,697 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8 3/4s, 2032 383,000 386,830 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 919,000 829,398 Financials (8.8%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 844,430 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 1,725,000 2,288,463 Air Lease Corp. sr. unsec. notes 4 3/4s, 2020 1,000,000 1,050,000 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 1,900,000 1,919,403 Air Lease Corp. sr. unsec. unsub. notes 3 3/8s, 2021 1,895,000 1,899,738 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 3,485,000 3,528,563 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 2,574,000 3,236,805 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 3,016,942 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,774,063 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 1,630,000 1,669,039 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 5,000,000 5,175,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 1,003,662 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 3,275,000 3,569,750 Barclays Bank PLC 144A unsec. sub. notes 10.179s, 2021 (United Kingdom) 5,557,000 7,074,672 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 563,000 517,960 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 1,685,000 1,845,623 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 2,065,000 2,222,320 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 281,794 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 460,000 471,758 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 5,245,000 5,435,299 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,267,922 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 1,916,000 1,958,246 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,288,000 1,340,197 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 3,092,000 3,174,717 CNA Financial Corp. sr. unsec. notes 3.95s, 2024 650,000 651,364 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,755,000 1,806,562 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 1,865,000 2,189,230 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 561,764 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 1,255,000 1,529,531 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 2,600,000 2,595,315 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 539,000 495,072 Income Fund35 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Financials cont. DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R $856,000 $1,032,683 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 2,188,000 2,015,225 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 945,000 1,005,919 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R 1,150,000 1,198,920 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,031,000 1,020,690 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 626,000 572,399 GE Capital International Funding Co. Unlimited Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 296,000 325,032 Goldman Sachs Group, Inc. (The) sr. unsec. notes 7 1/2s, 2019 940,000 1,077,918 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 950,000 1,154,942 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,435,497 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 3,000,000 2,927,046 Highwood Realty LP sr. unsec. unsub. notes 5.85s, 2017 R 835,000 864,470 Hospitality Properties Trust sr. unsec. unsub. notes 4.65s, 2024 R 246,000 243,131 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 875,000 851,873 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 2,000,000 2,561,768 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 4,560,000 6,697,500 HSBC Finance Corp. unsec. sub. notes 6.676s, 2021 1,240,000 1,424,647 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,705,000 2,986,642 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 895,000 968,838 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 4,045,000 3,930,907 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,655,000 3,097,052 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 142,025 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 225,000 223,691 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 990,000 981,585 Lloyds Banking Group PLC unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 2,145,000 2,189,453 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 5,429,000 5,624,802 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 2,599,000 3,816,437 Metropolitan Life Global Funding I 144A sr. notes 3s, 2023 715,000 720,636 Metropolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 4,291,000 5,490,330 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 150,000 158,317 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85s, 2026 (Japan) 1,535,000 1,612,898 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 1,090,000 1,129,513 36 Income Fund CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Financials cont. Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 $1,601,000 $1,667,041 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 2,500,000 2,143,750 Nordea Bank AB 144A unsec. sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,605,396 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 1,010,000 1,135,390 Pacific LifeCorp 144A sr. unsec. notes 6s, 2020 1,575,000 1,746,837 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 2,910,000 2,941,632 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 357,000 388,732 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,400,166 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 455,000 491,545 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 2,030,000 2,115,560 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 1,465,000 1,433,967 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 2,600,000 2,580,614 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,600,013 Santander UK Group Holdings PLC 144A unsec. sub. notes 4 3/4s, 2025 (United Kingdom) 660,000 646,819 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 2,790,000 2,898,009 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 1,125,000 1,137,171 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 1,125,000 1,125,540 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5s, 2018 R 1,185,000 1,241,782 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 920,000 1,143,883 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 3,119,000 3,311,536 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 2,380,000 2,474,410 Teachers Insurance & Annuity Association of America 144A unsec. sub. FRN 4 3/8s, 2054 311,000 334,611 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 889,000 1,152,905 TIAA Asset Management Finance Co., LLC 144A sr. unsec. sub. notes 4 1/8s, 2024 3,000,000 3,099,234 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 3,965,000 4,004,650 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,289,687 UBS Group AG jr. unsec. sub. FRN 6 7/8s, perpetual maturity (Switzerland) 200,000 193,167 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4 1/8s, 2026 (Jersey) 5,175,000 5,335,078 Vereit Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 R 2,925,000 2,926,112 Income Fund 37 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Financials cont. Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.6s, 2038 $250,000 $334,466 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 837,914 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 2,990,000 3,029,638 Health care (0.8%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 1,058,000 1,108,594 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 1,410,000 1,426,254 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 1,205,000 1,234,459 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 1,660,000 2,166,727 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 665,000 691,776 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2019 356,000 387,595 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 839,000 918,705 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 605,000 628,444 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 2,300,000 2,380,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 2,820,000 2,679,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 2,201,000 2,249,882 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 264,945 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,066,260 Technology (0.3%) Apple, Inc. sr. unsec. notes 3.45s, 2024 2,578,000 2,749,071 Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 889,000 941,829 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,232,000 1,192,898 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,122,701 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 425,000 462,188 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 820,000 832,300 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,856,458 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 180,501 183,209 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 76,592 78,220 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 1,115,000 1,291,061 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 172,444 194,861 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 446,615 463,364 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 358,999 375,603 38 Income Fund CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Utilities and power (1.8%) AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 $382,000 $436,435 American Transmission Systems, Inc. 144A sr. unsec. unsub. bonds 5s, 2044 1,895,000 1,950,933 Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 580,000 680,682 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 432,390 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 38,000 38,190 Berkshire Hathaway Energy Co. sr. unsec. bonds 6 1/2s, 2037 410,000 553,756 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6 1/8s, 2036 1,000,000 1,296,316 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 480,000 601,642 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 710,000 747,321 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 790,069 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,046,700 EDP Finance BV 144A sr. unsec. unsub. notes 5 1/4s, 2021 (Netherlands) 845,000 889,971 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 830,000 914,936 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 1,130,000 1,086,100 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,284,853 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 695,000 766,030 Energy Transfer Partners LP sr. unsec. unsub. bonds 6 1/8s, 2045 650,000 622,044 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,189,498 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 787,600 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 2,710,000 2,910,255 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 510,000 655,882 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 350,835 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 1,274,000 1,145,499 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 1,455,000 1,425,836 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 750,000 745,781 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 480,751 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 1,455,000 1,588,117 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 391,303 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 785,000 993,135 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 460,000 606,671 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 885,000 898,070 PPL WEM Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,567,036 Income Fund 39 CORPORATE BONDS AND NOTES (27.2%)* cont. Principal amount Value Utilities and power cont. Puget Energy, Inc. sr. sub. notes 3.65s, 2025 $2,105,000 $2,130,738 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,336,990 Total corporate bonds and notes (cost $570,436,710) ASSET-BACKED SECURITIES (4.7%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $11,077,000 $11,077,000 FRB Ser. 15-4, Class A, 1.402s, 2016 30,622,000 30,622,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 59,213,000 59,213,000 Total asset-backed securities (cost $100,912,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.7%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $461,322,400 $2,002,139 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 461,322,400 1,854,516 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 486,443,000 3,166,744 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 486,443,000 1,303,667 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 399,407,800 399 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 53,013,100 1,043,722 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 53,013,100 407,830 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 469,322,400 3,050,596 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 469,322,400 1,506,525 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 239,715,200 163,006 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 239,715,200 153,418 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 399,407,800 399 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 239,715,200 282,864 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 239,715,200 246,907 Total purchased swap options outstanding (cost $24,513,219) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $120,000,000 $692,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 120,000,000 638,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 120,000,000 692,400 40 Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* cont. strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/$102.03 $108,000,000 $645,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 163,000,000 200,490 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 105,667,000 155,330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 163,000,000 145,070 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 108,000,000 143,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 105,667,000 122,574 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 108,000,000 88,560 Total purchased options outstanding (cost $10,376,880) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,148,147 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 990,131 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 993,703 Total municipal bonds and notes (cost $2,294,872) SHORT-TERM INVESTMENTS (6.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 89,522,540 $89,522,540 U.S. Treasury Bills 0.17%, July 7, 2016 $571,000 570,826 U.S. Treasury Bills 0.30%, May 19, 2016 Δ § 13,058,000 13,057,047 U.S. Treasury Bills 0.30%, May 12, 2016 # Δ § 30,114,000 30,112,795 Total short-term investments (cost $133,260,681) TOTAL INVESTMENTS Total investments (cost $3,431,681,974) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Income Fund41 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,164,258,203. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,477,868,237 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 471 $76,920,188 Jun-16 $(1,590,561) U.S. Treasury Bond 30 yr (Short) 2 326,625 Jun-16 6,793 U.S. Treasury Bond Ultra 30 yr (Long) 698 119,597,938 Jun-16 (2,957,358) U.S. Treasury Note 2 yr (Long) 103 22,518,375 Jun-16 (18,471) U.S. Treasury Note 5 yr (Long) 1,113 134,577,352 Jun-16 135,903 U.S. Treasury Note 10 yr (Long) 7 910,438 Jun-16 (8,553) U.S. Treasury Note 10 yr (Short) 7 910,438 Jun-16 (4,608) U.S. Treasury Note Ultra 10 yr (Long) 7 983,938 Jun-16 4,361 U.S. Treasury Note Ultra 10 yr (Short) 7 983,938 Jun-16 (1,045) Total 42 Income Fund WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $28,278,886) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $230,661,200 $2,198,201 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 230,661,200 2,419,636 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 243,221,500 1,639,313 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 243,221,500 3,480,500 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 399,407,800 399 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 399,407,800 399 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 53,013,100 2,336,287 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 798,815,600 799 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 239,715,200 141,432 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 239,715,200 148,623 (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 234,661,200 1,851,477 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 234,661,200 3,400,241 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 239,715,200 98,283 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 239,715,200 172,595 (1.0025)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.0025 239,715,200 232,524 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 2,196,804 Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $10,376,881) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.80 $120,000,000 $426,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 120,000,000 388,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 120,000,000 253,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 120,000,000 230,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 120,000,000 420,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 108,000,000 387,720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 120,000,000 244,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 108,000,000 220,320 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.45 163,000,000 78,240 Income Fund 43 WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $10,376,881) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.63 $105,667,000 $64,457 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 108,000,000 60,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 163,000,000 55,420 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 105,667,000 49,663 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 108,000,000 35,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 163,000,000 29,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 105,667,000 25,360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 108,000,000 24,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 163,000,000 21,190 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 105,667,000 19,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 108,000,000 14,041 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $47,855,825 $(1,172,611) $835,084 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 47,855,825 (1,215,969) 566,134 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 101,059,300 (668,204) (55,583) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 202,118,600 (1,419,883) (187,970) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 47,855,825 (1,273,348) (1,171,989) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 47,855,825 (1,339,963) (1,258,608) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 209,608,500 1,388,656 1,372,936 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 209,608,500 1,339,963 1,318,437 (5.00 Floor)/3 month USD-LIBOR-BBA/Mar-21 (Written) Mar-21/5.00 1,000,000 222,000 22,245 44 Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 $202,118,600 $618,887 $(173,822) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 404,237,200 1,293,559 (299,136) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 209,608,500 1,206,780 (978,872) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 209,608,500 1,194,768 (1,303,764) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/16 (proceeds receivable $217,303,555) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4s, May 1, 2046 $7,000,000 5/12/16 $7,474,961 Federal National Mortgage Association, 4s, May 1, 2046 14,000,000 5/12/16 14,958,125 Federal National Mortgage Association, 3 1/2s, May 1, 2046 143,000,000 5/12/16 149,893,043 Government National Mortgage Association, 4 1/2s, May 1, 2046 1,000,000 5/23/16 1,072,031 Government National Mortgage Association, 4s, May 1, 2046 2,000,000 5/23/16 2,134,688 Government National Mortgage Association, 3s, May 1, 2046 41,000,000 5/23/16 42,454,221 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $598,566,400 $(756,438) 4/7/18 3 month USD- 1.149% $2,266,482 LIBOR-BBA 218,896,500 2,842,765 3/30/26 1.91% 3 month USD- (1,849,493) LIBOR-BBA 1,500,000 E 1,330 6/15/21 1.25% 3 month USD- 3,517 LIBOR-BBA 1,500,000 E (937) 6/15/26 1.65% 3 month USD- 9,318 LIBOR-BBA 100,809,400 (1,331) 3/16/26 3 month USD- 1.79701% 1,145,080 LIBOR-BBA 3,090,100 E (7,056) 6/15/18 3 month USD- 1.20% 8,493 LIBOR-BBA 393,117,500 E 883,685 6/15/18 1.20% 3 month USD- (1,094,482) LIBOR-BBA 372,783,800 E 2,625,787 6/15/26 1.90% 3 month USD- (3,614,241) LIBOR-BBA Income Fund45 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,000,000 E $330 6/15/18 3 month USD- 0.90% $(591) LIBOR-BBA 1,000,000 E 8,604 6/15/46 3 month USD- 2.10% (16,631) LIBOR-BBA 437,353,400 E (139,375) 6/15/21 3 month USD- 1.45% 3,498,531 LIBOR-BBA 60,196,500 (795) 3/17/26 1.787% 3 month USD- (625,013) LIBOR-BBA 100,809,400 (1,331) 3/16/26 3 month USD- 1.79882% 1,162,345 LIBOR-BBA 100,809,400 (1,331) 3/16/26 3 month USD- 1.8005% 1,178,383 LIBOR-BBA 100,809,400 (1,331) 3/16/26 3 month USD- 1.80312% 1,203,412 LIBOR-BBA 100,809,400 (1,331) 3/16/26 3 month USD- 1.80242% 1,196,670 LIBOR-BBA 71,315,500 E 477,718 6/15/46 2.25% 3 month USD- (229,732) LIBOR-BBA 3,940,100 (134) 4/5/46 2.2375% 3 month USD- (40,920) LIBOR-BBA 32,834,500 733,720 4/5/46 2.27% 3 month USD- 142,794 LIBOR-BBA 32,834,500 (430,373) 4/5/46 3 month USD- 2.19% (457,352) LIBOR-BBA 53,100,000 (701) 3/18/26 1.78722% 3 month USD- (550,325) LIBOR-BBA 53,100,000 (701) 3/18/26 1.79757% 3 month USD- (602,382) LIBOR-BBA 130,344,700 (1,721) 3/21/26 1.7325% 3 month USD- (658,660) LIBOR-BBA 130,344,700 (1,721) 3/21/26 1.73% 3 month USD- (627,797) LIBOR-BBA 13,133,800 (173) 3/30/26 1.73% 3 month USD- (58,054) LIBOR-BBA 44,243,300 (416) 4/14/21 1.152% 3 month USD- 189,180 LIBOR-BBA 217,802,000 (1,568) 4/21/26 3 month USD- 1.595% (2,052,238) LIBOR-BBA 17,000,000 (578) 4/26/46 3 month USD- 2.2205% 90,629 LIBOR-BBA 15,000,000 (56) 4/26/18 0.947% 3 month USD- (11,249) LIBOR-BBA 252,000,000 (2,029) 4/26/21 1.302% 3 month USD- (677,016) LIBOR-BBA 57,000,000 (750) 4/26/26 1.734% 3 month USD- (198,572) LIBOR-BBA Total E Extended effective date. 46Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,148,115 $— 1/12/41 4.00% (1 month Synthetic TRS Index $7,757 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,006,777 — 1/12/41 4.50% (1 month Synthetic TRS Index 11,890 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 3,708,494 — 1/12/36 (5.50% ) 1 month Synthetic TRS Index (19,251) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,961,895 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,748 USD-LIBOR) 4.50% 30 year Fannie Mae pools 903,561 — 1/12/41 4.00% (1 month Synthetic TRS Index 6,105 USD-LIBOR) 4.00% 30 year Fannie Mae pools 662,156 — 1/12/40 4.00% (1 month Synthetic MBX Index 614 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,327,647 — 1/12/39 6.00% (1 month Synthetic TRS Index 6,830 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,508,545 — 1/12/40 4.00% (1 month Synthetic MBX Index 5,105 USD-LIBOR) 4.00% 30 year Fannie Mae pools 265,908 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,228 USD-LIBOR) 6.50% 30 year Fannie Mae pools 513,037 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,624 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,936,252 — 1/12/41 4.00% (1 month Synthetic TRS Index 19,838 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,309,434 — 1/12/40 4.50% (1 month Synthetic MBX Index 7,540 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,459,295 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (8,759) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,355,862 — 1/12/38 6.50% (1 month Synthetic TRS Index 10,879 USD-LIBOR) 6.50% 30 year Fannie Mae pools 711,587 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,624) USD-LIBOR 5.00% 30 year Fannie Mae pools Income Fund47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,280,597 $— 1/12/43 3.50% (1 month Synthetic TRS Index $23,109 USD-LIBOR) 3.50% 30 year Fannie Mae pools 428,750 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,315 USD-LIBOR) 3.50% 30 year Fannie Mae pools 15,203,507 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,570) USD-LIBOR 5.50% 30 year Fannie Mae pools 9,369,452 — 1/12/40 5.00% (1 month Synthetic MBX Index 20,858 USD-LIBOR) 5.00% 30 year Fannie Mae pools 69,104,382 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,241 USD-LIBOR) 5.00% 30 year Fannie Mae pools 72,420,278 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (228,896) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 5,653,504 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,983 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,339,561 — 1/12/41 5.00% (1 month Synthetic MBX Index 470 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 13,273,330 — 1/12/41 4.50% (1 month Synthetic MBX Index 32,302 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 2,127,731 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (11,840) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,234,148 — 1/12/43 3.50% (1 month Synthetic TRS Index 6,663 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,719,695 — 1/12/43 3.00% (1 month Synthetic MBX Index (7,783) USD-LIBOR) 3.00% 30 year Fannie Mae pools 3,443,548 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (17,537) USD-LIBOR 5.00% 30 year Fannie Mae pools 7,137,858 — 1/12/41 5.00% (1 month Synthetic MBX Index 33,011 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,755,824 — 1/12/44 3.50% (1 month Synthetic TRS Index 22,036 USD-LIBOR) 3.50% 30 year Fannie Mae pools 48 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,397,460 $— 1/12/41 4.00% (1 month Synthetic TRS Index $29,710 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,812,748 — 1/12/41 4.00% (1 month Synthetic TRS Index 46,028 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,377,988 — 1/12/44 3.50% (1 month Synthetic TRS Index 19,819 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,461,567 — 1/12/44 3.50% (1 month Synthetic TRS Index 14,443 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,977,977 — 1/12/45 3.50% (1 month Synthetic TRS Index 24,603 USD-LIBOR) 3.50% 30 year Fannie Mae pools 12,361,269 — 1/12/45 4.00% (1 month Synthetic TRS Index 83,544 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,328,887 — 1/12/45 4.00% (1 month Synthetic TRS Index 29,257 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,269,960 — 1/12/45 3.50% (1 month Synthetic TRS Index 26,408 USD-LIBOR) 3.50% 30 year Fannie Mae pools 17,825,382 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (120,430) USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 3,378,327 — 1/12/38 6.50% (1 month Synthetic TRS Index 15,601 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,606,119 — 1/12/38 6.50% (1 month Synthetic TRS Index 12,035 USD-LIBOR) 6.50% 30 year Fannie Mae pools 8,288,044 — 1/12/39 6.00% (1 month Synthetic TRS Index 42,638 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,273,451 — 1/12/38 6.50% (1 month Synthetic TRS Index 15,116 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,454,852 — 1/12/41 4.50% (1 month Synthetic TRS Index 8,620 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,835,613 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,284) USD-LIBOR 6.50% 30 year Fannie Mae pools Income Fund49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,816,606 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,742) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,708,494 — 1/12/36 5.50% (1 month Synthetic TRS Index 19,251 USD-LIBOR) 5.50% 30 year Fannie Mae pools 306,336 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,070 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,697,434 — 1/12/40 4.00% (1 month Synthetic TRS Index 10,145 USD-LIBOR) 4.00% 30 year Fannie Mae pools 107,188 — 1/12/39 6.00% (1 month Synthetic TRS Index 551 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,296,460 — 1/12/39 6.00% (1 month Synthetic TRS Index 16,959 USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,624,278 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,937) USD-LIBOR 6.50% 30 year Fannie Mae pools 245,627 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (776) USD-LIBOR 6.50% 30 year Fannie Mae pools 654,933 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,070) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,125,686 — 1/12/38 6.50% (1 month Synthetic TRS Index 5,198 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,702,376 — 1/12/38 6.50% (1 month Synthetic TRS Index 17,097 USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,950,773 — 1/12/39 6.00% (1 month Synthetic TRS Index 30,614 USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,196,955 — 1/12/41 4.00% (1 month Synthetic TRS Index 48,623 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,718,417 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (34,215) USD-LIBOR 5.00% 30 year Fannie Mae pools 6,825,084 — 1/12/44 3.50% (1 month Synthetic TRS Index 40,044 USD-LIBOR) 3.50% 30 year Fannie Mae pools 50 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,296,322 $— 1/12/45 4.00% (1 month Synthetic TRS Index $29,037 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,456,993 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (24,061) USD-LIBOR 3.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,147,149 — 1/12/41 4.00% (1 month Synthetic TRS Index 7,750 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,197,276 — 1/12/41 4.00% (1 month Synthetic TRS Index 48,626 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,718,707 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (34,217) USD-LIBOR 5.00% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $13,534 $198,000 5/11/63 300 bp $2,149 Index CMBX NA BBB– BBB–/P 26,395 438,000 5/11/63 300 bp 1,210 Index CMBX NA BBB– BBB–/P 54,079 876,000 5/11/63 300 bp 3,709 Index CMBX NA BBB– BBB–/P 51,528 904,000 5/11/63 300 bp (452) Index Credit Suisse International CMBX NA BB Index — (237,205) 13,439,000 5/11/63 (500 bp) 986,640 CMBX NA BB Index — (8,311) 856,000 1/17/47 (500 bp) 113,555 CMBX NA BBB– BBB–/P 2,235 204,000 5/11/63 300 bp (9,495) Index CMBX NA BBB– BBB–/P 139,309 10,607,000 5/11/63 300 bp (469,766) Index CMBX NA BBB– BBB–/P 198,738 5,794,000 1/17/47 300 bp (275,211) Index CMBX NA BBB– BBB–/P 1,367,253 18,302,000 1/17/47 300 bp (130,354) Index CMBX NA BBB– BBB–/P 840,002 23,601,000 1/17/47 300 bp (1,090,560) Index Income Fund 51 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CMBX NA BBB– BBB–/P $(1,086) $157,000 5/11/63 300 bp $(10,113) Index CMBX NA BBB– BBB–/P 249 25,000 1/17/47 300 bp (1,796) Index CMBX NA BBB– BBB–/P 7,362 273,000 1/17/47 300 bp (14,970) Index CMBX NA BBB– BBB–/P 1,402 393,000 1/17/47 300 bp (30,745) Index CMBX NA BBB– BBB–/P 1,406 394,000 1/17/47 300 bp (30,823) Index CMBX NA BBB– BBB–/P 2,244 572,000 1/17/47 300 bp (44,546) Index CMBX NA BBB– BBB–/P 3,591 840,000 1/17/47 300 bp (65,121) Index CMBX NA BBB– BBB–/P 2,995 840,000 1/17/47 300 bp (65,717) Index CMBX NA BBB– BBB–/P 2,995 840,000 1/17/47 300 bp (65,717) Index CMBX NA BB Index — (14,173) 1,657,000 5/11/63 (500 bp) 136,724 CMBX NA BB Index — 15,199 903,000 5/11/63 (500 bp) 97,432 CMBX NA BB Index — (8,674) 818,000 5/11/63 (500 bp) 65,818 CMBX NA BB Index — 8,364 816,000 5/11/63 (500 bp) 82,675 CMBX NA BB Index — 777 640,000 5/11/63 (500 bp) 59,060 CMBX NA BB Index — 8,660 383,000 5/11/63 (500 bp) 43,539 CMBX NA BB Index — (2,968) 309,000 5/11/63 (500 bp) 25,172 CMBX NA BB Index — (8,855) 856,000 1/17/47 (500 bp) 113,011 CMBX NA BB Index — (1,477) 741,000 1/17/47 (500 bp) 104,016 CMBX NA BBB– BBB–/P (662) 66,000 5/11/63 300 bp (4,071) Index CMBX NA BBB– BBB–/P (3,666) 220,000 5/11/63 300 bp (16,316) Index CMBX NA BBB– BBB–/P (2,287) 228,000 5/11/63 300 bp (15,397) Index CMBX NA BBB– BBB–/P (979) 244,000 5/11/63 300 bp (15,009) Index CMBX NA BBB– BBB–/P (2,659) 331,000 5/11/63 300 bp (21,691) Index CMBX NA BBB– BBB–/P (4,374) 401,000 5/11/63 300 bp (27,432) Index CMBX NA BBB– BBB–/P 1,813 86,000 1/17/47 300 bp (5,222) Index CMBX NA BBB– BBB–/P 25,806 598,000 1/17/47 300 bp (23,110) Index 52Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $24,072 $598,000 1/17/47 300 bp $(24,844) Index CMBX NA BBB– BBB–/P 24,072 598,000 1/17/47 300 bp (24,844) Index CMBX NA BBB– BBB–/P 25,357 610,000 1/17/47 300 bp (24,541) Index CMBX NA BBB– BBB–/P 30,739 744,000 1/17/47 300 bp (30,121) Index CMBX NA BBB– BBB–/P 26,301 868,000 1/17/47 300 bp (44,701) Index CMBX NA BBB– BBB–/P 34,580 1,155,000 1/17/47 300 bp (59,899) Index CMBX NA BBB– BBB–/P 163,259 1,177,000 1/17/47 300 bp 66,981 Index CMBX NA BBB– BBB–/P 134,239 1,389,000 1/17/47 300 bp 20,619 Index CMBX NA BBB– BBB–/P 432,777 2,175,000 1/17/47 300 bp 254,862 Index CMBX NA BBB– BBB–/P 455,452 3,430,000 1/17/47 300 bp 174,878 Index JPMorgan Securities LLC CMBX NA BBB– BBB–/P 32,035 579,000 1/17/47 300 bp (15,327) Index CMBX NA BBB– BBB–/P 61,128 1,159,000 1/17/47 300 bp (33,678) Index CMBX NA BBB– BBB–/P 30,743 1,176,000 1/17/47 300 bp (65,453) Index CMBX NA BBB– BBB–/P 136,690 1,389,000 1/17/47 300 bp 23,070 Index CMBX NA BBB– BBB–/P 453,497 3,430,000 1/17/47 300 bp 172,923 Index CMBX NA BBB– BBB–/P 612,162 5,064,000 1/17/47 300 bp 197,923 Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Income Fund 53 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $100,912,000 Corporate bonds and notes —­ 585,224,945 4,004,650 Mortgage-backed securities —­ 969,497,351 59,721,347 Municipal bonds and notes —­ 3,131,981 —­ Purchased options outstanding —­ 3,524,704 —­ Purchased swap options outstanding —­ 15,182,732 —­ U.S. government and agency mortgage obligations —­ 1,516,070,816 —­ U.S. treasury obligations —­ 443,325 —­ Short-term investments 89,522,540 43,740,668 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(4,433,539) $—­ $—­ Written options outstanding —­ (3,048,931) —­ Written swap options outstanding —­ (20,317,513) —­ Forward premium swap option contracts —­ (1,314,908) —­ TBA sale commitments —­ (217,987,069) —­ Interest rate swap contracts —­ (7,491,676) —­ Total return swap contracts —­ 336,941 —­ Credit default contracts —­ (5,166,739) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 54 Income Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Asset-backed securities $112,617,000 $—­ $—­ $—­ $11,077,000 $(22,782,000) $—­ $—­ $100,912,000 Corporate bonds and notes $4,143,425 (137,610) —­ (1,165) —­ —­ —­ —­ $4,004,650 Mortgage- backed securities $41,467,539 (3,190,178) —­ 157,351 14,943,664 —­ 6,342,971 —­ $59,721,347 Totals $—­ $26,020,664 $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $156,186 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Income Fund 55 Statement of assets and liabilities 4/30/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,342,159,434) $3,301,454,519 Affiliated issuers (identified cost $89,522,540) (Notes 1 and 5) 89,522,540 Interest and other receivables 21,710,102 Receivable for shares of the fund sold 3,557,453 Receivable for investments sold 16,514,679 Receivable for sales of delayed delivery securities (Note 1) 144,404,596 Receivable for variation margin (Note 1) 4,669,933 Unrealized appreciation on forward premium swap option contracts (Note 1) 4,114,836 Unrealized appreciation on OTC swap contracts (Note 1) 3,642,899 Premium paid on OTC swap contracts (Note 1) 297,376 Prepaid assets 63,397 Total assets LIABILITIES Payable for investments purchased 7,133,325 Payable for purchases of delayed delivery securities (Note 1) 1,151,326,224 Payable for shares of the fund repurchased 4,964,542 Payable for compensation of Manager (Note 2) 675,614 Payable for custodian fees (Note 2) 71,726 Payable for investor servicing fees (Note 2) 590,312 Payable for Trustee compensation and expenses (Note 2) 453,740 Payable for administrative services (Note 2) 8,441 Payable for distribution fees (Note 2) 435,762 Payable for variation margin (Note 1) 4,074,300 Unrealized depreciation on OTC swap contracts (Note 1) 3,317,034 Premium received on OTC swap contracts (Note 1) 5,453,039 Unrealized depreciation on forward premium swap option contracts (Note 1) 5,429,744 Written options outstanding, at value (premiums $38,655,767) (Notes 1 and 3) 23,366,444 TBA sale commitments, at value (proceeds receivable $217,303,555) (Note 1) 217,987,069 Other accrued expenses 406,811 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,397,637,070 Undistributed net investment income (Note 1) 14,988,583 Accumulated net realized loss on investments (Note 1) (215,575,848) Net unrealized depreciation of investments (32,791,602) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 56 Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($963,883,337 divided by 140,446,119 shares) $6.86 Offering price per class A share (100/96.00 of $6.86)* $7.15 Net asset value and offering price per class B share ($27,443,019 divided by 4,039,529 shares)** $6.79 Net asset value and offering price per class C share ($202,076,303 divided by 29,684,650 shares)** $6.81 Net asset value and redemption price per class M share ($92,386,593 divided by 13,795,647 shares) $6.70 Offering price per class M share (100/96.75 of $6.70)† $6.93 Net asset value, offering price and redemption price per class R share ($28,992,549 divided by 4,258,206 shares) $6.81 Net asset value, offering price and redemption price per class R5 share ($4,583,201 divided by 660,030 shares) $6.94 Net asset value, offering price and redemption price per class R6 share ($125,631,422 divided by 18,039,205 shares) $6.96 Net asset value, offering price and redemption price per class Y share ($719,261,779 divided by 103,316,607 shares) $6.96 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. Income Fund 57 Statement of operations Six months ended 4/30/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $212,851 from investments in affiliated issuers) (Note 5) $41,837,850 Total investment income EXPENSES Compensation of Manager (Note 2) 4,413,184 Investor servicing fees (Note 2) 1,810,009 Custodian fees (Note 2) 81,430 Trustee compensation and expenses (Note 2) 89,248 Distribution fees (Note 2) 2,759,232 Administrative services (Note 2) 37,552 Other 464,624 Fees waived and reimbursed by Manager (Note 2) (23,360) Total expenses Expense reduction (Note 2) (1,734) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (55,542,803) Net increase from payments by affiliates (Note 2) 3,064 Net realized loss on swap contracts (Note 1) (40,027,816) Net realized gain on futures contracts (Note 1) 22,297,212 Net realized gain on written options (Notes 1 and 3) 54,182,999 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (9,160,358) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 58 Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/16* Year ended 10/31/15 Operations: Net investment income $32,207,665 $58,361,604 Net realized gain (loss) on investments (19,087,344) 128,150 Net unrealized depreciation of investments (9,160,358) (94,960,039) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,916,322) (34,589,245) Class B (292,304) (772,105) Class C (2,129,094) (5,244,288) Class M (1,257,822) (3,436,129) Class R (379,111) (886,652) Class R5 (68,757) (141,741) Class R6 (1,878,311) (3,969,199) Class Y (10,853,943) (22,731,624) Increase (decrease) from capital share transactions (Note 4) (189,219,928) 615,459,914 Total increase (decrease) in net assets NET ASSETS Beginning of period 2,380,293,832 1,873,075,186 End of period (including undistributed net investment income of $14,988,583 and $13,556,582, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Income Fund 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions ments­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ April 30, 2016** $6.94­ .10­ (.09) .01­ (.09) —­ $6.86­ * $963,883­ .43* d 1.43* d 439* e October 31, 2015­ 7.26­ .18­ (.28) (.22) —­ 6.94­ 1,087,633­ .85­ 2.52­ 793­ e October 31, 2014­ 7.20­ .27­ .12­ .39­ (.33) —­ 7.26­ 5.57­ 1,004,198­ .85­ 3.67­ 505­ e October 31, 2013­ 7.27­ .29­ (.12) .17­ (.24) —­ 7.20­ 2.31­ 783,735­ .87­ 4.03­ 267 f October 31, 2012­ 6.84­ .21­ .43­ .64­ (.21) —­ 7.27­ 9.59­ 878,866­ .86­ 3.02­ 204 f October 31, 2011­ 6.86­ .28­ .05­ .33­ (.35) —­ g,h 6.84­ 4.95­ 843,019­ .86­ 4.02­ 339 f Class B­ April 30, 2016** $6.87­ .07­ (.08) (.07) —­ $6.79­ * $27,443­ .81* d 1.05* d 439* e October 31, 2015­ 7.19­ .13­ (.28) (.17) —­ 6.87­ 30,089­ 1.60­ 1.77­ 793 ­ e October 31, 2014­ 7.13­ .21­ .13­ .34­ (.28) —­ 7.19­ 4.79­ 32,142­ 1.60­ 2.94­ 505­ e October 31, 2013­ 7.20­ .23­ (.12) .11­ (.18) —­ 7.13­ 1.58­ 34,514­ 1.62­ 3.28­ 267 f October 31, 2012­ 6.78­ .16­ .42­ .58­ (.16) —­ 7.20­ 8.75­ 41,215­ 1.61­ 2.27­ 204 f October 31, 2011­ 6.80­ .22­ .06­ .28­ (.30) —­ g,h 6.78­ 4.22­ 39,859­ 1.61­ 3.29­ 339 f Class C­ April 30, 2016** $6.88­ .07­ (.07) — ­ h (.07) —­ $6.81­ — * $202,076­ .81* d 1.05* d 439* e October 31, 2015­ 7.21­ .13­ (.29) (.17) —­ 6.88­ 221,882­ 1.60­ 1.76­ 793­ e October 31, 2014­ 7.15­ .21­ .13­ .34­ (.28) —­ 7.21­ 4.84­ 181,142­ 1.60­ 2.96­ 505­ e October 31, 2013­ 7.22­ .24­ (.13) .11­ (.18) —­ 7.15­ 1.58­ 133,269­ 1.62­ 3.28­ 267 f October 31, 2012­ 6.80­ .16­ .42­ .58­ (.16) —­ 7.22­ 8.72­ 166,407­ 1.61­ 2.27­ 204 f October 31, 2011­ 6.82­ .22­ .06­ .28­ (.30) — ­ g,h 6.80­ 4.21­ 169,692­ 1.61­ 3.27­ 339 f Class M­ April 30, 2016** $6.77­ .09­ (.07) .02­ (.09) —­ $6.70­ * $92,387­ .56* d 1.30* d 439* e October 31, 2015­ 7.10­ .16­ (.28) (.21) —­ 6.77­ 103,524­ 1.10­ 2.26­ 793­ e October 31, 2014­ 7.05­ .24­ .13­ .37­ (.32) —­ 7.10­ 5.31­ 121,065­ 1.10­ 3.43­ 505­ e October 31, 2013­ 7.12­ .27­ (.12) .15­ (.22) —­ 7.05­ 2.15­ 128,376­ 1.12­ 3.79­ 267 f October 31, 2012­ 6.71­ .19­ .42­ .61­ (.20) —­ 7.12­ 9.27­ 151,113­ 1.11­ 2.77­ 204 f October 31, 2011­ 6.74­ .26­ .05­ .31­ (.34) —­ g,h 6.71­ 4.66­ 170,347­ 1.11­ 3.82­ 339 f Class R­ April 30, 2016** $6.88­ .09­ (.07) .02­ (.09) —­ $6.81­ * $28,993­ .56* d 1.30* d 439* e October 31, 2015­ 7.21­ .16­ (.28) (.21) —­ 6.88­ 29,237­ 1.10­ 2.25­ 793­ e October 31, 2014­ 7.16­ .25­ .12­ .37­ (.32) —­ 7.21­ 5.27­ 21,255­ 1.10­ 3.42­ 505­ e October 31, 2013­ 7.23­ .27­ (.12) .15­ (.22) —­ 7.16­ 2.11­ 8,040­ 1.12­ 3.79­ 267 f October 31, 2012­ 6.81­ .19­ .43­ .62­ (.20) —­ 7.23­ 9.26­ 5,265­ 1.11­ 2.77­ 204 f October 31, 2011­ 6.83­ .25­ .07­ .32­ (.34) —­ g,h 6.81­ 4.74­ 4,723­ 1.11­ 3.74­ 339 f Class R5­ April 30, 2016** $7.02­ .11­ (.08) .03­ (.11) —­ $6.94­ * $4,583­ .28* d 1.56* d 439* e October 31, 2015­ 7.35­ .20­ (.28) (.25) —­ 7.02­ 4,463­ .56­ 2.77­ 793 ­ e October 31, 2014­ 7.29­ .27­ .15­ .42­ (.36) —­ 7.35­ 5.83­ 2,683­ .58­ 3.71­ 505­ e October 31, 2013­ 7.35­ .32­ (.12) .20­ (.26) —­ 7.29­ 2.75­ 11­ .58­ 4.33­ 267 f October 31, 2012† 7.11­ .08­ .23­ .31­ (.07) —­ 7.35­ * 10­ .19* 1.12* 204 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60Income Fund Income Fund61 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions ments­ of period­ value (%) b (in thousands) (%) c (%) (%) Class R6­ April 30, 2016** $7.04­ .11­ (.08) .03­ (.11) —­ $6.96­ * $125,631­ .25* d 1.60* d 439* e October 31, 2015­ 7.36­ .20­ (.27) (.25) —­ 7.04­ 123,635­ .49­ 2.82­ 793­ e October 31, 2014­ 7.29­ .29­ .14­ .43­ (.36) —­ 7.36­ 5.98­ 48,755­ .51­ 3.97­ 505­ e October 31, 2013­ 7.36­ .31­ (.12) .19­ (.26) —­ 7.29­ 2.62­ 6,188­ .51­ 4.25­ 267 f October 31, 2012† 7.11­ .08­ .24­ .32­ (.07) —­ 7.36­ * 10­ .17* 1.14* 204 f Class Y­ April 30, 2016** $7.03­ .11­ (.08) .03­ (.10) —­ $6.96­ * $719,262­ .31* d 1.55* d 439* e October 31, 2015­ 7.36­ .20­ (.29) (.24) —­ 7.03­ 779,830­ .60­ 2.76­ 793­ e October 31, 2014­ 7.29­ .29­ .13­ .42­ (.35) —­ 7.36­ 5.90­ 461,835­ .60­ 3.93­ 505 ­ e October 31, 2013­ 7.36­ .31­ (.13) .18­ (.25) —­ 7.29­ 2.52­ 133,717­ .62­ 4.30­ 267 f October 31, 2012­ 6.91­ .23­ .45­ .68­ (.23) —­ 7.36­ 10.00­ 193,550­ .61­ 3.26­ 204 f October 31, 2011­ 6.93­ .29­ .06­ .35­ (.37) —­ g,h 6.91­ 5.12­ 132,550­ .61­ 4.25­ 339 f * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2): e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 730% October 31, 2012 679 October 31, 2011 942 g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 62 Income Fund Income Fund 63 Notes to financial statements 4/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through April 30, 2016. Putnam Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on 64 Income Fund the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/ discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap Income Fund65 option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms 66 Income Fund of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale Income Fund67 commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $10,805,768 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $8,968,472 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 68 Income Fund Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2015, the fund had a capital loss carryover of $179,403,707 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $23,207,754 $— $23,207,754 * 92,884,454 N/A 92,884,454 October 31, 2016 63,311,499 N/A 63,311,499 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $3,446,636,177, resulting in gross unrealized appreciation and depreciation of $48,959,986 and $104,619,104, respectively, or net unrealized depreciation of $55,659,118. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds, sponsored by Putnam Management (excluding net assets of funds that are invested in or invested in by other Putnam Funds to avoid double counting of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Income Fund 69 Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expense. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $23,360. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $3,064 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $847,440 ClassR5 2,696 ClassB 24,019 ClassR6 30,629 ClassC 175,317 ClassY 625,365 ClassM 79,848 Total ClassR 24,695 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,734 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,592, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 70 Income Fund The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,261,138 ClassM 237,775 ClassB 143,013 ClassR 73,441 ClassC 1,043,865 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $42,575 and $1,437 from the sale of classA and classM shares, respectively, and received $6,439 and $2,209 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $206 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $13,141,885,654 $13,208,190,897 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $9,957,263,400 $31,534,986 $832,000,000 $5,232,500 Options opened 13,672,558,100 96,217,439 5,544,668,000 24,806,412 Options exercised (853,876,900) (6,572,919) — — Options expired (8,214,936,300) (15,018,640) — — Options closed (8,827,708,400) (77,881,980) (3,934,000,000) (19,662,031) Written options outstanding at the end of the reporting period $5,733,299,900 $28,278,886 $2,442,668,000 $10,376,881 Income Fund71 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/16 Year ended 10/31/15 ClassA Shares Amount Shares Amount Shares sold 11,424,768 $77,991,693 58,019,092 $417,416,250 Shares issued in connection with reinvestment of distributions 1,773,528 12,070,401 4,159,168 29,745,903 13,198,296 90,062,094 62,178,260 447,162,153 Shares repurchased (29,523,563) (201,341,396) (43,699,803) (312,705,634) Net increase (decrease) Six months ended 4/30/16 Year ended 10/31/15 ClassB Shares Amount Shares Amount Shares sold 314,581 $2,125,923 783,284 $5,561,145 Shares issued in connection with reinvestment of distributions 36,822 248,046 92,478 655,672 351,403 2,373,969 875,762 6,216,817 Shares repurchased (692,524) (4,668,185) (964,057) (6,828,922) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassC Shares Amount Shares Amount Shares sold 2,821,425 $19,075,033 13,118,738 $93,618,215 Shares issued in connection with reinvestment of distributions 245,234 1,656,136 559,445 3,971,321 3,066,659 20,731,169 13,678,183 97,589,536 Shares repurchased (5,620,503) (38,030,244) (6,575,856) (46,585,911) Net increase (decrease) Six months ended 4/30/16 Year ended 10/31/15 ClassM Shares Amount Shares Amount Shares sold 301,356 $1,998,607 1,068,632 $7,529,758 Shares issued in connection with reinvestment of distributions 37,251 247,425 84,009 586,893 338,607 2,246,032 1,152,641 8,116,651 Shares repurchased (1,825,073) (12,206,505) (2,924,955) (20,469,878) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassR Shares Amount Shares Amount Shares sold 764,145 $5,182,550 2,979,794 $21,291,942 Shares issued in connection with reinvestment of distributions 48,187 325,344 111,070 788,768 812,332 5,507,894 3,090,864 22,080,710 Shares repurchased (800,626) (5,407,703) (1,792,106) (12,675,528) Net increase 72 Income Fund Six months ended 4/30/16 Year ended 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold 79,386 $548,217 363,416 $2,647,388 Shares issued in connection with reinvestment of distributions 9,991 68,757 19,605 141,741 89,377 616,974 383,021 2,789,129 Shares repurchased (65,041) (448,635) (112,478) (814,543) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 2,863,669 $19,774,286 16,059,858 $117,566,331 Shares issued in connection with reinvestment of distributions 272,177 1,878,311 547,845 3,969,199 3,135,846 21,652,597 16,607,703 121,535,530 Shares repurchased (2,662,676) (18,468,071) (5,664,803) (41,171,022) Net increase Six months ended 4/30/16 Year ended 10/31/15 ClassY Shares Amount Shares Amount Shares sold 22,982,532 $159,034,549 80,260,841 $584,374,422 Shares issued in connection with reinvestment of distributions 1,298,238 8,958,605 2,574,258 18,642,148 24,280,770 167,993,154 82,835,099 603,016,570 Shares repurchased (31,824,011) (219,833,072) (34,748,180) (251,795,744) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,623 0.25% $11,264 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $274,830,847 $398,562,616 $583,870,923 $212,851 $89,522,540 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion Income Fund 73 of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $997,300,000 Purchased swap option contracts (contract amount) $6,634,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $1,994,600,000 Written swap option contracts (contract amount) (Note 3) $6,602,000,000 Futures contracts (number of contracts) 3,000 Centrally cleared interest rate swap contracts (notional) $6,862,900,000 OTC total return swap contracts (notional) $428,400,000 OTC credit default contracts (notional) $116,200,000 Centrally cleared credit default contracts (notional) $570,000 Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $2,076,305 Payables $7,243,044 Investments, Receivables, Net Payables, Net assets— Unrealized assets — Unrealized Interest rate contracts appreciation 36,728,427* depreciation 54,290,617* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(403,851) $(403,851) Interest rate contracts (13,881,721) 22,297,212 (39,623,965) $(31,208,474) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(156,481) $(156,481) Interest rate contracts (1,102,375) (5,691,432) 14,737,021 $7,943,214 Total 74 Income Fund Note 8: Offsetting of financial and derivative assets and liabilities The table on the following page summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. The footnotes below correspond to the table on the following page. * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Income Fund 75 Note 8: Offsetting of financial and derivative assets and liabilities (Continued) See the preceding page for the summary description and footnotes of the below table. Barclays Capital Inc. JPMorgan Merrill Lynch, Bank of Barclays (clearing Credit Suisse Goldman Sachs Chase JPMorgan Pierce, Fenner America N.A. Bank PLC broker) Citibank, N.A. International International Bank N.A. Securities LLC & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $3,660,777 $— $— $— $— $— $— $3,660,777 OTC Total return swap contracts* # 19,647 137,034 — 2,453 367,824 313,599 56,376 — — 896,933 OTC Credit default contracts* # — 1,345,711 730,594 — — — 2,076,305 Futures contracts § — 1,009,156 1,009,156 Forward premium swap option contracts # — 4,114,836 — — 4,114,836 Purchased swap options** # 3,856,655 4,470,411 — 399 1,451,552 4,873,944 529,771 — — 15,182,732 Purchased options** # — 3,524,704 — — 3,524,704 Total Assets $— Liabilities: Centrally cleared interest rate swap contracts § — — 4,072,300 — 4,072,300 OTC Total return swap contracts* # — 265,100 — — 157,590 103,085 34,217 — — 559,992 OTC Credit default contracts* # 138,920 — — — 4,522,923 1,534,404 — 1,046,797 — 7,243,044 Futures contracts § — 2,000 2,000 Forward premium swap option contracts # — 5,429,744 — — 5,429,744 Written swap options # 4,617,837 5,119,813 — 798 2,336,287 5,542,572 2,700,206 — — 20,317,513 Written options # — 3,048,931 — — 3,048,931 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(717,928) $(533,947) $— $— $(3,851,713) $(531,947) $(2,406,128) $(879,912) $— Net amount $(162,527) $(243,521) $(411,523) $2,054 $— $(729,977) $(581,283) $(166,885) $1,007,156 IncomeFund76 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2016
